NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                       NOV 22 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 PACIFIC WEST SECURITIES, INC.; et               No. 14-15628
 al.,
                                                 D.C. No. 3:13-cv-04260-JSC
                  Plaintiffs-Appellees,

   v.                                            MEMORANDUM*

 JOANNA GEORGE; RANDY GEORGE,

                  Defendants-Appellants.

                   Appeal from the United States District Court
                       for the Northern District of California
               Jacqueline Scott Corley, Magistrate Judge, Presiding**

                          Submitted November 16, 2016***

Before:       LEAVY, BERZON, and MURGUIA, Circuit Judges.

        Joanna George and Randy George appeal pro se from the district court’s

judgment denying their motion to vacate an arbitration award entered against them

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and granting plaintiffs’ motion to confirm the arbitration award. We review de

novo the district court’s decision to confirm an arbitration award and deny a

motion to vacate the award. Woods v. Saturn Distrib. Corp., 78 F.3d 424, 427 (9th

Cir. 1996). We affirm.

      The district court properly denied Georges’s motion to vacate the arbitration

award. First, Georges failed to show evident partiality on account of either non-

disclosure or actual bias as to one of the arbitrators. See 9 U.S.C § 10(a)(2)

(providing basis for vacatur due to evident partiality of arbitrators); Lagstein v.

Certain Underwriters at Lloyd’s, London, 607 F.3d 634, 645-46 (9th Cir. 2010)

(explaining bases for showing evident partiality); Woods, 78 F.3d at 427 (the

“party alleging evident partiality [in actual bias cases] must establish specific facts

which indicate improper motives” (alteration in original; citation and internal

quotation marks omitted)); see also New Regency Prods., Inc. v. Nippon Herald

Films, Inc., 501 F.3d 1101, 1110 (9th Cir. 2007) (“[C]ourts have rejected claims of

evident partiality based on long past, attenuated, or insubstantial connections

between a party and an arbitrator.” (internal citation omitted)).

      Second, Georges failed to show the arbitrators were “guilty” of prejudicial

misconduct or misbehavior. 9 U.S.C. § 10(a)(3) (providing basis for vacatur due to

                                           2                                     14-15628
arbitrator misconduct or misbehavior); see U.S. Life Ins. v. Superior Nat. Ins. Co.,

591 F.3d 1167, 1175 (9th Cir. 2010) (concluding that “[a]rbitrators enjoy wide

discretion to require the exchange of evidence, and to admit or exclude evidence,

how and when they see fit” and that the movant for vacatur had a fundamentally

fair hearing where “[i]t had notice, it had the opportunity to be heard and to present

relevant and material evidence, and the decisionmakers were not infected with

bias” (citation and internal quotation marks omitted)).

      AFFIRMED.




                                          3                                    14-15628